Citation Nr: 0511963	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the veteran's claims file reveals that the case 
is not ready for appellate review.

In a February 2001 statement (among other places) the veteran 
indicated that he had received treatment at a VA medical 
facility in Dallas "many years ago."  In response to the 
veteran's statement, in June 2003 a request was made to the 
Dallas VAMC for records of the veteran's orthopedic treatment 
dated from June 1958 to the present.  The response from the 
Dallas VAMC, as well as the VA records submitted, make it 
unclear to the Board whether an attempt to obtain records 
dated prior to the 1990s has been made.  The Board finds that 
an attempt to obtain such records should be made.

Accordingly, the case is hereby REMANDED for the following: 

1.  A request should be made to the 
Dallas VAMC for copies of the veteran's 
treatment records (not previously 
submitted) dated from June 1958 to the 
present.  The RO should request that the 
Dallas VAMC identify the Federal 
depository to which the records of any 
treatment dated from 1958 would have been 
retired.  The RO should then request that 
the depository to which the records would 
have been retired provide the records, if 
they are available.

2.  If additional VA treatment records 
not previously associated with the claims 
file are obtained, the RO should furnish 
the claims file, including a copy of this 
REMAND, to the examining physician who 
conducted the September 2004 VA 
orthopedic examination and request that 
he review the file and his examination 
report and provide an opinion as to 
whether it is as least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's pes planus, low back 
disability, bilateral hip disability, and 
bilateral knee disabilities are related 
to his military service.  A rationale is 
requested for each opinion and 
conclusion.

If the examining physician who conducted 
the September 2004 VA examination is no 
longer available, the RO should request 
that another qualified physician review 
the claims file and provide the requested 
opinion(s).

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




